EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gary J. Edwards (Reg. No. 41,008) on 08/25/2021-08/26/2021.

The application has been amended as follows:
IN THE CLAIMS (of that set dated 05/14/2020 – preliminary amendment):
Claim 3.  Line 1.  After, “A method as claimed in claim 2, wherein” and before “carried by the operator is attached to an item of headgear worn by the operator.” please strike the language - - “the camera” - - and add the replacement language - - “imaging device” - - so it reads:
	“wherein the imaging device carried by the operator is attached to an item of headgear worn by the operator.”

Claim 8.  Line 1.  In the language, “A method as claimed in claims 5” - - please amend the term ‘claims’ (plural) to read in the singular instead ‘claim’ - - so it reads:
	“A method as claimed in claim 5, comprising detecting the representation of each of the indicia in the image as a relatively high brightness region of the image.”

Claim 12.  Lines 2-3.  After, “the apparatus comprising:” and before “an irregular pattern of indicia remote from the workpiece and the tool;” please strike the language - - “providing” - - so it reads:
“the apparatus comprising:
an irregular pattern of indicia remote from the workpiece and the tool;”

Additionally in Claim 12, line 9, in that limitation “a correlator configured to correlate the location of the workpiece and the tool to estimate an operation performed by the tool on the workpiece.” - - please strike that language ‘a correlator’ - - and add the replacement language ‘a controller’  - - so it reads:
	“a controller configured to correlate the location of the workpiece and the tool to estimate an operation performed by the tool on the workpiece.”


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-14 are currently pending in U.S. Patent Application No. 16/764,236.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d), in view of GB1718848.3 with a date of 11/15/2017.  Receipt of certified copies of papers required by 37 CFR 1.55, is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
 (A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
For the case of the claims in the instant application, that second presumption above stands unrebutted and the claims have been found not to invoke 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph accordingly.


Relative Terminology – Positive Note
As identified in MPEP 2173.05(b) Relative Terminology, terms of degree and approximations are not necessarily indefinite and definiteness may be determined where the disclosure as a whole provides one of skill in the art with an understanding of a range/breadth encompassed by the term/limitation in question.  Examiner identifies instant claims as satisfying 112(b) as the terms ‘relatively high brightness’ and ‘substantially identical’ constitute a range/breadth readily understood by a person having ordinary skill in the art.  More specifically for the case of a relatively high brightness region in an image, said image is further characterized by pixel values falling within a finite and known range.  See further MPEP 2173.05(b) III. Approximations D. “Substantially”.  Similarly, indicia are generally characterized by one or more identifying/distinguishing image features such as brightness, shape, color or combination(s) thereof (see [0024]), for which substantially identical may be understood to constitute a majority match of said features as an objective boundary – even in view of the manner in which said features may vary for various types of indicia.  Corresponding claims/limitations have been determined definite accordingly.


Allowable Subject Matter and Reasons for Allowance
Claims 1-14 are allowable. 

The following is an examiner's statement of reasons for allowance:
Search and Consideration of the claimed invention has provided additionally cited references which present/evidence the general state of the art, without lending towards an obvious combination of references that teach/suggest the claimed invention as a whole.  Specifically references of record fail to teach/suggest:

providing an irregular pattern of indicia remote from the workpiece and the tool;
imaging the indicia by an imaging device carried by the workpiece and thereby estimating the location of the workpiece with respect to the indicia;
imaging the indicia by an imaging device carried by the tool and thereby estimating the location of the tool with respect to the indicia; and
correlating the location of the workpiece and the tool to estimate an operation performed by the tool on the workpiece.

Ward (US 2017/0228891) is particularly relevant in view of disclosure therein e.g. [0005] featuring automatic control/configuration of tool operation based at least in part on determining/monitoring a location of a tool relative to a workpiece/vehicle within a production line environment.  Ward discloses a set of cameras placed at fixed locations around the environment ([0003]), in addition to explicitly identifying the manner in which the tool ‘comprises an imaging device’ ([0008]).  While Ward may suggest estimat[ing] an operation performed by a tool on a workpiece (at least as involved in the automatic control/configuration of one or more tool operation(s)), Ward fails to explicitly disclose ‘imaging the indicia by an imaging device carried by the workpiece and thereby estimating the location of the workpiece with respect to the indicia’.  Furthermore, in view of e.g. [0059] indicia/fiducial/marker of Ward is disclosed as being located on, as opposed to remote from, the workpiece.  These deficiencies are common “physical construction components and/or the executing entity”, which for the case of a code on the entity/person/worker (see 59 of Fig. 1) may correspond to at least one indicia (not necessarily an irregular pattern of indicia) remote from a workpiece and tool.  Pettersson also discloses in e.g. [0020] “a tool of the executing entity can be automatically controlled and/or configured in real time based on the specific on-site task information”.  [0019] Discloses a camera means for taking images located on a mobile client device, however this device itself is disclosed as being distinct from that tool of for example [0020].  In addition, that ‘tethering’ disclosure of [0023] refers to a communication link as disclosed.  [0057] discloses 3D measurement tool/location pointing tool 4, ‘which can comprise a mobile client device’, at least suggesting an imaging device carried by a tool.  Pettersson additionally discloses in [0031] a camera comprised in ‘glasses, a helmet, ear protection, or safety glasses’.  However, Pettersson fails to explicitly disclose any imager ‘carried by’ any workpiece(s) disclosed.


Additionally Cited References:
Additionally cited references (see attached PTO-892) otherwise not relied upon/discussed above have been made of record in view of the manner in which they evidence the general state of the art as it relates to tool and/or workpiece localization based at least in part on one or more cameras imaging fiducial/indicia/marker(s).  Citations A-D are the US counterparts corresponding to Foreign Patent Document Citation Nos. 1-4 in Applicant’s IDS dated 5/14/2020.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669